COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 LUIS CARLOS GONZALEZ,                                        No. 08-14-00175-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                        County Court at Law No. 1
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20120C10735)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until December 17, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before December 17, 2014.

       IT IS SO ORDERED this 12th day of November, 2014.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.